Citation Nr: 0209354	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable disability rating for recurrent 
subluxation of the right shoulder (dominant) with 
degenerative joint disease (DJD) from March 1, 1980, to May 
13, 1992; in excess of 20 percent from May 14, 1992, to 
August 27, 2001; and in excess of 30 percent from August 28, 
2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to December 
1978.

Service connection for a right shoulder disorder, rated as 
chronic recurrent dislocation of the right shoulder, was 
initially granted upon Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in January 1979.  A 10 
percent evaluation was assigned.  Subsequently, following a 
routine examination, the RO reduced the veteran's right 
shoulder disability rating from 10 percent to a 
noncompensable rating in a November 1979 rating decision, 
effective March 1, 1980.  

In January 1980, the veteran submitted a timely filed notice 
of disagreement (NOD) with the above decision.  No action was 
taken by the RO in response to this NOD until January 1993, 
after the veteran submitted a statement contending that his 
1980 letter should have been accepted as a NOD.  The RO 
subsequently issued a rating decision in which it was 
determined that the veteran's 1980 letter was not a timely 
filed NOD.  The veteran appealed, and in March 1998, the 
Board of Veterans' Appeals (Board) found that the January 
1980 letter was a timely filed NOD.  The right shoulder 
disorder is now rated as recurrent subluxation with DJD of 
the dominant right shoulder.  

In the ensuing years, the RO increased this noncompensable 
rating to 10 percent, effective May 14, 1992.  This rating 
was further increased to 20 percent, effective May 14, 1992, 
and to 30 percent, effective August 28, 2001.  The title page 
of this decision reflects the Board's identification of the 
issues as presently on appeal.  




The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1993 and March 1997, transcripts of which 
have been associated with the claims file.

The case was most recently before the Board in November 2000, 
at which time it was remanded for further development and 
adjudicative action.

In February 2002 the RO, in pertinent part, granted 
entitlement to an increased evaluation of 30 percent for the 
right shoulder disability effective August 28, 2001.

The case has been returned for further appellate review.  


FINDINGS OF FACT

1.  The right shoulder disability was manifested by 
infrequent dislocations and full ROM without pain until 
examination on March 30, 1997, showed increased severity to 
include significant loss of internal rotation of motion.  The 
veteran had testified as to increased severity at a personal 
hearing on March 18, 1997.  

2.  Evidence of record from May 14, 1992, to August 27, 2001, 
reflect that the veteran's right shoulder disorder was 
manifest by frequent dislocations and guarding of all arm 
movements at the time of the hearing on March 18, 1997.  

3.  The right shoulder disorder is currently manifested by 50 
degrees of internal rotation with 180 degrees of passive and 
active flexion without pain or stiffness, abduction to 70 
degrees actively and to 90 degrees passively.  X-rays show 
erosion of the inferior margin of the glenoid, and the 
numeral head had a subluxed position riding against the 
inferior margin of the glenoid socket.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular (compensable) disability 
rating for recurrent subluxation of the right shoulder 
(dominant) with DJD were not met for the period from March 1, 
1980, to May 13, 1992.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.157(b), 3.400(0)(2), DCs 
5202, 5203, 5200, 5201, 5010, 5003 (2001).  

2.  The criteria for a 30 percent rating, but no greater, for 
recurrent subluxation of the right shoulder with DJD were 
met, effective March 18, 1997.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.157(b), 3.400(0)(2), DCs 5202, 5203, 
5200, 5201, 5010, 5003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran injured his right shoulder body surfing in 
November 1977.  Following this initial injury, he was seen on 
numerous occasions for right shoulder complaints.  A Medical 
Board Report from 1978 shows that he had full ROM of the 
right shoulder joint, although he was somewhat apprehensive 
at the extremes of abduction and external rotation due to 
worries that he would again experience dislocations.  There 
was good development of the musculature of the shoulder 
girdles and his grip strength was good.  Neurovascular status 
was intact, and X-ray was interpreted as normal.  The 
diagnosis was chronic recurrent subluxation, right, 
glenohumeral joint, post traumatic.  

On VA examination in November 1979, the veteran stated that 
he had experienced dislocation of his right shoulder during 
service.  He did not require medical attention as he 
apparently relocated the shoulder by his own pull.  

He said that he now developed dislocation of the right 
shoulder at least twice weekly but always reduced it himself.  
The examination report reflects that he is right-handed.  

Physical examination of the right shoulder shows that 
alignment and contour was normal when compared to the left 
shoulder.  On ROM testing there was elevation to 180 degrees 
and forward elevation to 180 degrees.  He could internally 
and externally rotate to 90 degrees.  On these motions, 
crepitation was present in the region of the shoulder.  There 
was no redness or swelling.  There was no pain on above 
motion.  There was no weakness or atrophy of the muscles of 
the right shoulder.  An X-ray was interpreted as normal, and 
the final diagnosis was history of recurrent dislocation of 
the right shoulder, no objective findings on this 
examination.  

The veteran reiterated his desire to obtain increased 
compensation benefits for his right shoulder disability on 
May 14, 1992.

Upon VA examination in August 1992, the veteran again 
reported a history of dislocating his right shoulder during 
service in a body surfing incident.  In the process of 
pulling his arm back around, he managed to relocate it 
himself.  He went to the emergency room and was evaluated 
there.  He said that he really received no treatment, was not 
given any medications, and was not splinted.  He rested his 
shoulder for two weeks because of pain and gradually 
improved.  However, he noticed that his shoulder dislocated 
very easily.  He went to the doctor again and was placed in 
physical therapy (PT) to strengthen his muscles around his 
shoulder and increase his ROM .  When he came up to take his 
PT test again, he was unable to pass because he could not do 
pull ups and was medically discharged.  After military 
separation, his right shoulder continued to dislocate 
frequently, and it got to the point where he really could not 
move his shoulder at all.  He went to PT again and was 
started on medication for degenerative arthritis.  At the 
time of this evaluation, the shoulder dislocated 
approximately once a month, but he indicated that it did not 
hurt as much now when it dislocated as it had in the past.  
He reported some constant pain in the shoulder area.  

The veteran indicated that while his work as a technician was 
not particularly limited by his right shoulder condition, his 
physical activities were.  He was unable to throw objects, 
and he was unable to swing a bat or racket.  Examination of 
the shoulder showed that he could anteriorly and posteriorly 
extend it with full ROM.  He could only laterally extend it 
to 120 degrees.  He had no pain with palpation.  The examiner 
could not appreciate any laxity of ligaments.  X-ray showed 
some DJD.  The examiner's assessment was DJD that was 
probably the result of the initial trauma, which was 
dislocating of the shoulder.  

At a personal hearing in August 1993, the veteran provided 
testimony in support of his claim.  He indicated that while 
surgery had been scheduled for his right shoulder condition 
on more than one occasion, but it was canceled by VA.  
Hearing [Hrg.] Transcript [Tr.] at 3.  He had modified his 
lifestyle to avoid shoulder dislocations.  He felt that his 
dislocations had become somewhat less severe as he avoided 
activities that resulted in dislocations.  Tr. at 4.  He was 
currently taking medication for pain and reduction of 
swelling.  Tr. at 5.  

At a personal hearing in March 1997, the veteran provided 
testimony in support of his claim.  He indicated that his 
right shoulder dislocated with certain motions on a regular 
basis.  He could dislocate his shoulder by turning the 
steering wheel in his car.  Tr. at 4.  

When examined by VA in March 1997, the veteran related that 
his right shoulder did not dislocate now as much as in the 
past as he avoided those activities which resulted in 
dislocation.  Activities that resulted in dislocation of the 
right shoulder included throwing a ball, lifting his arm 
overhead and moving his hand forward, or sleeping the wrong 
way.  Physical examination showed that he was of normal 
strength.  His acromioclavicular (ACV) joint was stable, 
although he was quite apprehensive about extremes of 
movements, especially above his head and back.  ROM of the 
elbows was within normal limits.  

ROM of the right shoulder was also within normal limits, 
except for putting the hand behind the back as evidenced by 
right shoulder internal rotation to only 45 degrees as 
compared to 90 on the left.  The examiner described the right 
shoulder area as minimally larger that the left shoulder area 
and a "little bit puffy feeling."  There was tenderness 
over the shoulder joint on the medial side below the clavicle 
both anteriorly and posteriorly.  X-rays were essentially 
interpreted as normal.  

The examiner noted that the veteran's description of his 
symptoms and the history of his injury were consistent with 
his medical records.  It was also noted that if he were 
cautious and careful and avoided repetitive motions, he could 
avoid dislocations.  The assessment was chronic recurrence of 
subluxation at the right shoulder with limitation of internal 
rotation to half of normal, and a reduction in the veteran's 
lifestyle to reduce the frequency of dislocation.  

The veteran underwent a VA consultation orthopedic 
examination in November 1998.  There was mild tenderness with 
motion of the shoulder.  He did have decreased internal 
rotation to the front pocket, external rotation was resisted 
at 90 degrees.  He had positive apprehension sign when placed 
into the supine position.  With abduction/external rotation, 
he had apprehension that he was going to dislocate his 
shoulder.  He had a positive relocation test, showing that 
the shoulder was more stable when posteriorly positioned.  He 
had pain in the area of the posterior rotators.  He had 
crepitation with movement of the shoulder throughout all 
ranges of motion.  He had no tenderness over the 
acromioclavicular joint (ACV) joint.  He had mild tenderness 
over the glenohumeral joint and in the area of the corticoid 
process.  Rotator cuff strength testing showed this to be 
intact but did cause him some soreness.  He had positive 
sulcus sign.  Pulses, motor strength, and neurologic 
examination were normal.  X-rays from 1998 were reviewed and 
interpreted as showing mild to moderate arthritis.  The 
examiner opined that the veteran would benefit from a 
surgical stabilization of the right shoulder.  

The most recent VA examination was conducted in August 2001.  
The veteran reported pain in the right shoulder which was 
intermittent and aggravated by physical stress or placing the 
right arm in an awkward position.  

He felt that his right arm was weaker than his left.  He did 
not drop objects, but avoided lifting heavy items.  Swelling 
was described by the veteran as "not visible," but he 
claimed to have definite stiffness in the right shoulder.  He 
had difficulty transferring or handling a gallon of milk, and 
had to position his right arm a certain way in order to 
accomplish the task.  For pain, he took Ibuprofen.  He had 
not lost any time from work.  He had a sensation of 
instability in the right shoulder on a daily basis and 
claimed two to three episodes of dislocation during the last 
three months.  He was unable to sleep with his arm elevated 
above his right shoulder or with the arm extended above his 
head.  He had diminished endurance and suffered easy 
fatigability due to his right arm condition.  He denied any 
popping, snapping, or grinding sensations.  

ROM testing of the shoulder showed internal rotation to 50 
degrees on the right as compared to 90 degrees on the left.  
The examiner noted that the veteran was very apprehensive 
regarding motion of the right shoulder.  Flexion, actively 
and passively, was to 180 degrees without pain or stiffness.  
On abduction actively the veteran brought his arm to 70 
degrees and passively to 90 degrees.  The radial pulse 
bilaterally was normal and well maintained.  Elbow and 
forearm ROM was normal.  X-rays of the right shoulder 
revealed erosion of the inferior margin of the glenoid.  The 
humeral head had a subluxed position riding against the 
inferior margin of the glenoid socket.  

The impression was of chronic recurrent subluxation of the 
right shoulder with limitation of internal rotation and 
abduction to approximately one-half of normal performance, 
and DJD of the inferior portion of the glenoid rim.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  


Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, shall be rated as arthritis, degenerative under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2001).  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DC for the specific joint involved.  In this 
regard, during the pendency of this appeal, the veteran's 
right shoulder disability has been rated, by operation of DC 
5010, either under DCs 5201, 5203, or most recently, 5202.  
38 C.F.R. § 4.71a, DCs 5201, 5202, 5203 (2001).

DC 5201 provides that a 20 percent rating is warranted if ROM 
is limited to shoulder level (20 percent for major or minor 
joint); a 30 percent rating is warranted for limitation of 
motion of the major arm when range of motion is restricted to 
midway between the side and shoulder level; and a 40 percent 
rating requires that ROM of the major arm be restricted to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5202 (2001).

DC 5202 contemplates other impairment of the humerus.  38 
C.F.R. § 4.71a, DC 5202 (2001).  DC 5202 provides that a 50 
percent rating is warranted for fibrous union of the humerus 
of the major arm.  Evaluations in excess of 50 percent 
require nonunion of the humerus (false flail joint) or loss 
of the head of the humerus (flail shoulder).  Recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements warrant a 30 
percent rating for the major arm.  Malunion of the humerus of 
the major arm with marked deformity warrants a 30 percent 
evaluation and a moderate deformity of the major arm warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5202 (2001).

It is noted that the maximum rating available under DC 5203 
pertaining to impairment of the clavicle or scapula is 20 
percent.  38 C.F.R. § 4.71a, DC 5203 (2001).  As noted above, 
the veteran's right shoulder disability is currently rated at 
30 percent pursuant to DC 5202-5010.  

Another potentially applicable DC possessing ratings greater 
than 30 percent for the major arm is DC 5200 for ankylosis of 
scapulohumeral articulation.  38 C.F.R. § 4.71a, DC 5200 
(2001).  Under this code, a 30 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the major upper extremity. Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation. A 50 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5200.

38 C.F.R. § 4.71, Plate I, provides that full shoulder 
forward elevation and abduction is from 90 degrees to 180 
degrees and that shoulder external rotation is from 0 to 90 
degrees.  

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2001).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(o)(2) (2001).

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.

In addition, where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of a VA report 
of examination will be accepted as an informal claim filed on 
the date of the examination, if a claim specifying the 
benefit sought is received within the following year.  38 
C.F.R. § 3.157(b)(1) (2001).

In VAOPGCPREC 12-98, the VA General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the disability had 
occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

If an increase in disability occurred more than one year 
prior to the claim, the increased rating is effective the 
date of claim.  If the increase in disability occurred after 
the date of claim, the effective date is the date of increase 
in disability.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 
12-98.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to an increased evaluation for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO of his claim under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

As stated earlier, the Board has identified the issues on 
appeal as : 1) entitlement to a schedular (compensable) 
disability rating for recurrent subluxation of the right 
shoulder (dominant) with DJD for the period from March 1, 
1980, to May 13, 1992; 2) entitlement to a schedular 
disability rating in excess of 20 percent for recurrent 
subluxation of the right shoulder with DJD for the period 
from May 14, 1992, to August 27, 2001; and 3) entitlement to 
a schedular disability rating in excess of 30 percent for 
recurrent subluxation of the right shoulder with DJD from 
August 28, 2001.

The Board notes that the treatment records for the period 
from March 1980 to May 1992 essentially consist of the 
November 1979 VA examination report.  As the findings at that 
time were minimal, it is concluded that a noncompensable 
rating for that period of time most adequately reflects the 
appellant's right shoulder symptoms.  

It is noted that X-rays were interpreted as essentially 
normal, and the examiner specifically noted that no objective 
findings were indicated by the physical evaluation.  There 
was some crepitation seen with ROM testing, but the test 
results reflected no actual limitation of motion.  While the 
veteran reported that he continued to experience recurrent 
dislocation of the right shoulder, clinical findings 
reflecting increased severity of the right shoulder condition 
were not demonstrated on the 1979 evaluation report.  

Further, increased severity of the right shoulder condition 
was not reflected at the time of the VA examination in 1992.  
While X-rays reportedly showed some DJD, the veteran 
exhibited full ROM, and there was no pain on palpation.  The 
Board notes, however, that the veteran reported at a hearing 
on March 18, 1997, that an activity as simple as using a 
steering wheel could result in shoulder dislocation.  The 
severity of his condition was reflected in the clinical 
findings shown at the time of VA examination later that 
month.  It was at the time of this examination that the 
veteran initially exhibited substantial loss of internal 
rotation.  Subsequent examination reports reflect that his 
condition has remained essentially the same.  

His testimony in 1997 and the clinical records thereafter, 
reflect that he has had to modify his life as far as physical 
activities are concerned to prevent recurrent dislocations.  
His internal rotation has continued to be accomplished to 40 
or 50 degrees since evaluation in 1992 warranting a 30 
percent evaluation pursuant to DC 5201 or 5202.  It is the 
Board's conclusion that this 30 percent evaluation is 
warranted from the date of the personal hearing on March 18, 
1997.  And, as pointed out earlier, the provisions of 38 
C.F.R. § 3.400 stipulate that, except as otherwise provided, 
the effective date of an evaluation increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  


In this case, while the veteran's claim has remained open 
since 1979, increased severity is not demonstrated in the 
year prior to that date or after that date until the personal 
hearing on March 18, 1997.  Therefore, that is the date that 
the 30 percent evaluation is to be made effective.  

What the veteran's right shoulder condition does not reflect 
is the clinical findings that would warrant a rating in 
excess of 30 percent since that time.  For example, ankylosis 
of the scapulohumeral articulation to the intermediate level 
between favorable and unfavorable is not shown.  Thus, a 
rating in excess of 30 percent is not warranted pursuant to 
DC 5200.  

As limitation of motion of the dominant right arm is not 
limited to 25 degrees from the side, a increased rating is 
not warranted under DC 5201.  

Similarly, a rating increase under DC 5202 is not warranted 
as the clinical findings since August 1992 do not reflect 
fibrous union of the humerus.  And, as pointed out earlier, 
the veteran already receives a rating in excess of the 
maximum rating of 20 percent under DC 5203 pertaining to 
impairment of the clavicle or scapula.  

Overall, the Board finds no basis for assignment of an 
increased evaluation during the above discussed periods of 
time pursuant to application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, for functional loss due to pain, 
incoordination, weakness, etc.  

The disabilities evaluations determined to be proper for the 
discussed periods of time reflect the respective 
contemporaneous medical evidence of record which provides no 
basis assignment of higher evaluations on the basis of 
functional loss due to pain, etc.


Other Considerations

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which increased evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disability at issue during the periods of 
time for which increased compensation benefits are sought on 
appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right shoulder disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to an increased evaluation for disability of the 
right shoulder for the periods of time denied by the Board.  
See Gilbert, supra.


ORDER

Entitlement to a compensable disability rating for recurrent 
subluxation of the right shoulder (dominant) with 
degenerative joint disease for the period from March 1, 1980, 
to May 13, 1992, is denied.  

Entitlement to an increased rating of 30 percent, but no 
greater, is granted, effective March 18, 1997, subject to the 
law and regulations governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

